71941-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-24492: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71941-COA


Short Caption:ROSE, LLC VS. TREASURE ISLAND, LLCCourt:Court of Appeals


Related Case(s):71941


Lower Court Case(s):Clark Co. - Eighth Judicial District - A719105Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/18/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRose, LLCJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Samuel A. Marshall
							(Shumway Van)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Michael Van
							(Shumway Van)
						


RespondentTreasure Island, LLCJohn H. Mowbray
							(Spencer Fane LLP/Las Vegas)
						Patrick J. Sheehan
							(Fennemore Craig, P.C./Las Vegas)
						Steven M. Silva
							(Blanchard, Krasner & French)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/05/2018Case Status UpdateTransferred from Supreme Court. 


06/06/2018Order/Clerk'sFiled Clerk's Order. Re: Scheduling Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.18-901207




07/30/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for Tuesday, September 18, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-901662




09/04/2018Notice/OutgoingIssued Oral Argument Reminder Notice. 18-902000




09/18/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals, Chief Judge Silver presiding.


06/06/2019Opinion/DispositionalFiled Filed Authored Opinion. "Affirmed." Before: Gibbons/Tao/Bulla.  Author: Tao, J. Majority: Gibbons/Tao/Bulla. 135 Nev. Adv. Opn. No. 19. (COA)19-24492




06/24/2019MotionFiled Appellant's Motion for Extension of Time to File Petitition for Rehearing. (COA)19-27188




06/26/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 8, 2019, to file and serve a petition for rehearing.  If no petition for rehearing is filed by August 8, 2019, the clerk shall transfer this appeal back to the Supreme Court and issue the remittitur forthwith.  (SC)19-27474




08/08/2019MotionFiled Stipulation and Order. (COA)19-33384




08/26/2019Order/ProceduralFiled Order. On June 6, 2019, this court entered an opinion affirming the district court's judgment.  The parties have now filed a stipulation to dismiss this appeal.  This court takes no action in response to the stipulation as this matter was previously resolved.  This matter may be transferred back to the supreme court for issuance of the remittitur. (COA).19-35526




08/26/2019Case Status UpdateTransferred to Supreme Court. (COA).


08/26/2019Case Status UpdateCase Closed. (COA).



Combined Case View